Citation Nr: 1106575	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-38 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for a left foot condition status post bunionectomy.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for a right foot Morton's neuroma status post osteotomy and 
hammertoe correction fifth toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


REMAND

The Veteran served on active duty from October 1992 to December 
1994.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in 
Muskogee, Oklahoma.

In December 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the proceeding has 
been associated with the claims file.

The issues of entitlement to an evaluation in excess of 10 
percent for bilateral foot callosities and to a total disability 
rating based on individual unemployability (TDIU) have been 
raised by the record, but have not been adjudicated by the agency 
of original jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over these matters, and they are referred to 
the AOJ for appropriate action.  See Rice v. Shinseki, 22 Vet. 
App. 447, 454 (2009) (noting in a footnote that initial rating 
and TDIU claims may be separately adjudicated).

By way of background, the Board notes that a March 1996 RO 
decision granted service connection for a left foot plantar wart 
and assigned a noncompensable rating under Diagnostic Code 7819.  
Subsequently, a December 2001 RO decision granted service 
connection for bilateral foot callosities and assigned a 10 
percent rating under Diagnostic Code 7819.  

As noted above, this matter is on appeal from an October 2007 RO 
decision, which granted service connection for a left foot 
condition status post bunionectomy as secondary to the Veteran's 
service-connected left foot plantar wart and bilateral foot 
callosities, and a 10 percent rating was assigned under 
Diagnostic Code 5284, effective August 1, 2006 (and a temporary 
100 percent rating for convalescence relating to the bunionectomy 
procedure was also granted for the prior period from June 14, 
2006 to July 31, 2006).  Also, the October 2007 RO decision 
granted service connection for a right foot Morton's neuroma 
status post osteotomy and hammertoe correction fifth toe, and a 
10 percent rating was assigned under Diagnostic Code 5284, 
effective June 14, 2006 (and a temporary 100 percent rating for 
convalescence based on surgical treatment was also granted for 
the period from July 28, 2006 to August 31, 2006).

A.  Left Foot Condition Status Post Bunionectomy

As noted above, the Veteran's left foot condition status post 
bunionectomy is currently assigned a 10 percent rating under 
Diagnostic Code 5284, effective August 1, 2006.  The Veteran 
seeks a higher initial rating.

The Veteran was provided with a VA examination most recently in 
August 2007.  Since the August 2007 VA examination was performed, 
the Veteran asserts that his condition has worsened.  He also 
asserts specifically that his feet are experiencing limitation of 
normal working movements, anatomical damage, and functional loss, 
that he has little or no movement in his toes, and that he is 
unable to move his left fifth toe.  He also asserts specifically 
that he has functional loss in his foot due to pain and weakness.  
In addition, the Veteran submitted a July 2008 VA treatment 
record in support of his claim that reflects clinical findings 
including hammertoes of his left second and third toes.  The 
Board notes, however, that it is not entirely clear whether the 
Veteran asserts that these particular symptoms are related 
specifically to his left foot condition status post bunionectomy 
(as opposed to his left foot plantar wart and bilateral foot 
callosities conditions).  Regardless, in light of the Veteran's 
seemingly credible report that his left foot condition has 
worsened since the last VA examination, the Board finds that the 
claim must be remanded for a new VA examination to address the 
current severity of his disability and to address whether he has 
any additional functional loss due painful movement, 
fatigability, weakness, and flare-ups.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

B. Right Foot Morton's Neuroma Status Post Osteotomy and 
Hammertoe Correction Fifth Toe

As noted above, the Veteran's right foot Morton's neuroma status 
post osteotomy and hammertoe correction fifth toe is currently 
assigned a 10 percent rating under Diagnostic Code 5284, 
effective July 14, 2006 (and a 100 percent temporary rating is 
assigned for the period from July 28, 2006 to August 31, 2006).  
The Veteran seeks a higher initial rating.

The Veteran was provided with a VA examination most recently in 
August 2007.  Since the August 2007 VA examination was performed, 
the Veteran asserts that his right foot condition has worsened.  
He asserts that he is experiencing numbness and little or no 
movement in his toes, and that his foot is experiencing 
limitation of normal working movements, anatomical damage, and 
functional loss.  He also asserts specifically that he has 
functional loss in his foot due to pain and weakness.  The Board 
notes, however, that it is not entirely clear whether the Veteran 
asserts that all of these particular symptoms are related 
specifically to his right foot condition on appeal (as opposed to 
his bilateral foot callosities conditions).  In any event, in 
light of the Veteran's seemingly credible assertion that his 
condition has worsened since the last VA examination, the Board 
finds that the claim must be remanded for a new VA examination to 
address the current severity of his disability and to address 
whether he has any additional functional loss due painful 
movement, fatigability, weakness, and flare-ups.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

It appears that the Veteran receives regular treatment at the VA 
Medical Center (VAMC) in Muskogee, Oklahoma, and the associated 
outpatient clinic in Tulsa.  Updated treatment records should be 
obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since September 2009) 
from the Muskogee VAMC (and the Tulsa 
outpatient clinic) and associate the 
records with the claims folder.

2.  Afford the Veteran a VA examination to 
determine the current severity of his 
service-connected (a) left foot condition 
status post bunionectomy, and (b) right 
foot Morton's neuroma status post osteotomy 
and hammertoe correction fifth toe.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2010).)  
The claims file and treatment records must 
be made available to the examiner for 
review in connection with the examination, 
and such review of the claims file should 
be indicated in the report.  The examiner 
should perform any tests or studies deemed 
necessary for an accurate assessment.

The examiner should give detailed clinical 
findings of the symptomatology 
attributable specifically to the Veteran's 
(a) left foot condition status post 
bunionectomy, and (b) right foot Morton's 
neuroma status post osteotomy and 
hammertoe correction fifth toe.  The 
examiner should specifically address the 
criteria set forth in DeLuca for 
consideration of functional loss due to 
pain and weakness causing additional 
disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The examiner 
should also address 38 C.F.R. § 4.45 
providing that consideration also be given 
to weakened movement, excess fatigability, 
and incoordination.  Importantly, the 
examiner should comment on whether each 
foot disability results in moderate, 
moderately severe, or severe impairment.  
See 38 C.F.R. § 4.71a (Diagnostic 
Code 5284).

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

